Citation Nr: 1812730	
Decision Date: 03/05/18    Archive Date: 03/13/18

DOCKET NO.  14-35 454A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial rating in excess of 30 percent for left hip degenerative joint disease status post total hip replacement from November 1, 2012.

2.  Entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Veteran and his spouse



ATTORNEY FOR THE BOARD

L. Kirscher Strauss, Counsel


INTRODUCTION

The Veteran served on active duty from August 1977 to August 1980.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a May 2012 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Roanoke, Virginia, which granted service connection for left hip degenerative joint disease and assigned a 10 percent rating effective July 25, 2011, a 100 percent rating effective September 12, 2011, and a 30 percent rating effective November 1, 2012.  The Veteran disagreed with the 30 percent rating assigned.  

Around April 2017, the Veteran moved to Fayetteville, North Carolina.  At present, his appeal has not been transferred and remains under the jurisdiction of the Roanoke RO.

In October 2017, the Veteran testified at a hearing in Washington, DC before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.

The Board notes that in June 2014, the Veteran requested reconsideration of the initial ratings assigned in a May 2014 rating decision for a right knee disability, a right knee surgical scar, and a lumbar spine disability.  At the same time, he raised the issue of entitlement to a TDIU, stating he was unable to work "due to these conditions with ongoing residuals."  In an August 2014 rating decision, the RO reconsidered and continued the initial ratings assigned for those disabilities.  In August 2014, the RO also provided the Veteran a VA Form 21-8940, Veterans Application for Increased Compensation based on Unemployability.  He did not return a completed TDIU application.  In a December 2014 rating decision, the RO denied entitlement to a TDIU.  The Veteran filed timely notices of disagreement (NODs) with both decisions and the RO issued statements of the case (SOCs) regarding the rating issues in March 2017 and the TDIU issue in June 2017.  Neither the Veteran nor his representative submitted a timely substantive appeal following either SOC.  Therefore, those claims are not on appeal and the Board does not have jurisdiction to consider those issues.

However, during the October 2017 hearing, the Veteran again raised the issue of entitlement to a TDIU, now indicating he is unable to work due to his left hip disability.  When a TDIU is raised in connection with an increased rating claim, the Board has jurisdiction over the issue of TDIU because it is part of the claim for increased compensation.  Thus, the Board herein adds the TDIU claim to the Veteran's appeal consistent with Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

The Veteran contends that his left hip disability status post total hip replacement is more severely disabling than as reflect by the initial 30 percent rating assigned from November 1, 2012.  He also asserts that he is unable to work in his usual occupation as an auxiliary engineer due to his left hip disability.

At the October 2017 hearing, the Veteran testified that he had been "medically retired by the state" because his job had required a lot of walking, climbing, and getting into tight spaces, which he could no longer do as a result of his left hip disability.  He stated he last worked in July 2011.  He described morning hip stiffness and pain that improves throughout the day; a pinching sensation in the ball and socket area of his left hip, which occurred 80 percent of the time when sitting; feeling "off-center" as if his right leg had grown longer than his left leg; and walking with a limp because his left leg "goes out and around a little bit."  His wife also testified that she noticed the Veteran's walk appears off-center due to hip pain.  Noting the Veteran was last afforded a VA fee-basis examination in April 2014, his representative requested the Board remand the appeal for a new examination.  The Veteran agreed to present for an examination if scheduled.  Based on the foregoing, the Board agrees that a new examination is warranted.

Before arranging for a new examination to evaluate the current severity of the Veteran's left hip disability, the AOJ should obtain and associate with the claims file any ongoing treatment records from the Fayetteville VA Medical Center (VAMC) dating since August 2017.  See 38 U.S.C. § 5103A(b), (c); 38 C.F.R. § 3.159(b); see also Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA medical records are in constructive possession of the agency and must be obtained if the material could be determinative of the claim).

Also, the evidence of record includes a December 2014 fully favorable decision from the Social Security Administration (SSA), finding that the Veteran had no gainful employment since November 2013, and severe impairments affecting his ability to work including degenerative arthritis with total left hip replacement.  Where VA has actual notice of the existence of records held by the SSA that appear relevant to a pending claim, VA has a duty to assist by requesting those records.  Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992).  In this case, the SSA records have not been obtained, but appear to be pertinent to the claims on appeal.  On remand, the AOJ should secure those records.

Finally, remand is also necessary because the issue of a TDIU is dependent on the outcome of the increased rating claim being remanded and is, therefore, inextricably intertwined with that issue being remanded and must also be remanded.  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).  Moreover, the AOJ should provide the Veteran a new VA Form 21-8940, Veterans Application for Increased Compensation based on Unemployability in connection with his claim for a TDIU raised during the October 2017 hearing.  


Accordingly, the case is REMANDED for the following action:

1.  Obtain the following records:

a) all treatment records from the Fayetteville VAMC dating since August 2017;
b) all medical records relied upon concerning the Veteran's claim for SSA disability benefits; and
c) any other VA or private treatment records the Veteran identifies pertinent to his left hip disability.

2.  Ask the Veteran to complete and return a VA Form 21-8940, Veterans Application for Increased Compensation based on Unemployability.

3.  Arrange for the Veteran to undergo VA examination for evaluation of his left hip disability.  He now lives in Fayetteville, North Carolina.  The electronic claims file must be made available to the examiner for review in connection with the examination.  All indicated tests and studies should be accomplished and the reports of such must be associated with the examination report.

The examination should be conducted in accordance with the current disability benefits questionnaire (DBQ) for the hip and thigh, to include testing for pain on both active and passive motion, in weight-bearing and nonweight-bearing, and with range of motion measurements of the opposite, undamaged right hip joint.  In addition, the examiner must address the frequency, duration, characteristics, severity, and functional loss due to any flare-ups of the left hip joint.

The examiner also should include a discussion of the effects, if any, the Veteran's left hip disability status post total hip replacement has on his ability to obtain and maintain substantially gainful employment.   

4.  After completing the requested actions, and any additional notification and/or development warranted by the record, readjudicate the claims for entitlement to a rating in excess of 30 percent for left hip degenerative joint disease status post total hip replacement from November 1, 2012 and entitlement to a TDIU.  If any benefit sought remains denied, issue a supplemental statement of the case (SSOC) and provide the Veteran and his representative the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2014).



_________________________________________________
K. Conner
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (2012), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




